SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

394
KA 13-00488
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LINCOLN C. ABLACK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered August 2, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree,
assault in the first degree, and tampering with a witness in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Ablack ([appeal No. 1] ___ AD3d
___ [Mar. 20, 2015]).




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court